Citation Nr: 1218723	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  07-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an increased rating for residuals of left ankle fracture, currently rated as 20 percent disabling, to include whether a separate rating for a scar is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that awarded an increased rating of 20 percent for the Veteran's service-connected residuals of a fracture of the left ankle.  The claims file was transferred to the Boston, Massachusetts RO.  In March 2009, the Veteran testified before the undersigned at the RO at a Travel Board hearing.  In January 2010, the Board remanded this case.  

THE ISSUE OF SERVICE CONNECTION FOR PES PLANUS AS SECONDARY TO SERVICE-CONNECTED RESIDUALS OF A LEFT ANKLE FRACTURE HAS BEEN RAISED BY THE RECORD, BUT HAS NOT BEEN ADJUDICATED BY THE RO.  THIS MATTER IS REFERRED TO THE TO FOR APPROPRIATE ACTION.

The issue of whether a separate rating for a left ankle scar is warranted is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 11, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal as to the issue of service connection for a right ankle disability is requested.

2.  The Veteran's left ankle disability causes marked limitation of motion, but is not manifested by ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, as to the issue of service connection for a right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  The criteria for a rating in excess of 20 percent for residuals of left ankle fracture are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5270, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ankle

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal as to the issue of service connection for a right ankle disability and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Left Ankle

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A VCAA letter dated in December 2005 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that in a June 2008 letter, the Veteran was informed of the diagnostic codes that his disability may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.  The claim was thereafter readjudicated in a May 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).

In addition, the Veteran has been afforded a hearing the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim.  The VLJ and the Veteran's representative asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ sought to identify any pertinent evidence not currently associated with the claims and this case was remanded to procure this evidence.  In addition, the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, in light of the foregoing above, the Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The March 2010 VA examination report is thorough and supported by the record.  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.

The Board is also satisfied that the RO has substantially complied with the Board's January 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO to provide obtain private medical records and to provide the Veteran with a VA examination.  These actions were accomplished in compliance with the Board's remand instructions.  A VA examination of the left ankle was conducted in March 2010, and adequate neurological findings were included an April 2010 VA examination.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).   Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In January 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had occasional numbness at the left medial ankle which occurred as often as daily and lasted for one day.  He had a limp.  The bone condition had never been infected.  Currently, he used Ibuprofen.  The functional impairment was that the Veteran was unable to engage in prolonged walking and standing, could not run, and had difficulty with stair climbing.  Physical examination revealed normal posture and a gait that was within normal limits.  The Veteran did not require an assistive device for ambulation.  The Veteran's general left ankle appearance was abnormal as there were findings of swelling of the ankle with a 10 centimeter macular scar, but there were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movements.  There was no deformity.  On dorsiflexion, the examiner indicated that normal movement was to 20 degrees and the Veteran could move to 10 degrees with pain at zero degrees.  On plantar flexion, the examiner indicated that normal movement was to 45 degrees, the Veteran could move to 10 degrees with pain at that point.  An x-ray revealed an old healed fracture with a single screw seen in the medial malleolus.  There was no acute fracture.  There was a small spurt off the medial malleolus, inferiorly.  The diagnosis was status post left ankle fracture with screw present and degenerative joint disease.  The subjective factors were pain with prolonged standing and walking as well as numbness of the foot.  The objective factors were swelling and decreased range of motion.  The effect of the condition on the Veteran's daily activities was pain with prolonged standing and ambulation.  

In a January 2008 letter, William G. Griever, M.D., stated that he had treated the Veteran for multiple disabilities, including orthopedic issues.  February 2009 records from this physician showed that the Veteran was treated for his left ankle.  The Veteran reported swelling with walking as well as pain on the medial aspect of the ankle.  In addition, it was noted that he Veteran recently underwent surgery for a bone spur over the first metatarsal of the left foot.  

At his March 2009 Board hearing, the Veteran reported that his left ankle disabilities resulted in swelling.  He reported that if he stood or walked for a period of time, he had to get off of the ankle.  He indicated that he took Advil for relief and rested.  

In March 2010, the Veteran was afforded a VA examination.  The examiner noted that there was ankle deformity, stiffness, weakness, incoordination, decreased speed of the joint, swelling, and tenderness.  There was no giving way, instability, or effusions.  The Veteran reported that it locked weekly and that he had subluxation or dislocation.  There were no constitutional symptoms or incapacitating episodes.  The Veteran indicated that he could stand for 15-30 minutes and was unable to walk more than a few yards.  He stated that he intermittently, but frequently, used an orthotic insert.  Physical examination revealed that the Veteran's gait was normal.  There was evidence of abnormal weight bearing in the form of callus formations on the heel and base of the first metatarsal.  There was no skin breakdown, but there was abnormal shoe wear pattern.  There was loss of bone/part of bone.  Left ankle dorsiflexion was zero to 20 degrees and plantar flexion was zero to 15 degrees.  There was pain on motion.  There was no additional limitation with repetitive motion.  There was no ankylosis.  X-rays showed mild degenerative changes at the first tarsometatarsal joint as well a screw present through the medial malleolus.  The diagnosis was status post fracture of the left ankle with excision of a bone spur of the first metatarsal of the left foot.  The impact on occupational activities was that there was decreased mobility, weakness or fatigue, decreased strength, and pain.  There was mild impairment with regard to feeding, bathing, dressing, toileting, and grooming; there was moderate impairment with shopping and driving; there was severe impairment of recreation and chores; and the left ankle disability prevented exercise and sports.  It was noted that the Veteran used his left foot to drive, but had difficulty getting in and out of his automobile as either the driver or the passenger.

The Veteran was also afforded a VA examination of his back in April 2010.  On neurological evaluation, sensory and light touch were diminished over the Veteran's feet.  The assessment was peripheral neuropathy versus neuropathy associated with spinal compression.  

January and March 2011 medical records of Dr. Griever noted pedal edema in the left lower extremity.  He also diagnosed back pain with progression of leg numbness.

In a May 2011 rating decision, service connection for degenerative arthritis of the left first metatarsal joint as related to the left ankle disability was granted and a separate 10 percent rating was assigned.  The Veteran has not appealed that rating.  

The Veteran's left ankle disorder is rated under Diagnostic Code 5271.  Diagnostic Code 5271 evaluates the ankle disability based on limitation of motion.  Moderate limitation of motion of the ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. Part 4, Code 5271.  Normal range of motion in an ankle is considered to be 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  A 20 percent rating is the maximum rating available under Diagnostic Code 5271.

A higher rating for the left ankle requires that the Veteran have ankylosis on dorsiflexion of between zero and 10 degrees or on plantar flexion between 30 and 40 degrees.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5270.  The rating schedule also provides ratings for "foot" disabilities as well as "ankle" disabilities.  Although higher ratings are available for various foot disabilities, the Board finds that the Veteran clearly has been service-connected for a left ankle injury.  Thus, the more appropriate rating is based specifically on ankle symptomatology.  As noted, an associated foot disability has been separately rated.  

The Veteran is certainly competent to report pain, numbness, swelling and edema, weakness, other symptoms, and that his activities are restricted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds that he is credible in his reports of symptoms and their effect on his activities.  He has been assigned a 20 percent rating based on the marked limitation of motion.  This rating takes into account the DeLuca factors.  However, while the evidence objectively shows that the Veteran has marked decreased motion of the left ankle, he does not have ankylosis nor any functional equivalent thereof.  He has consistently demonstrated measurable ranges of motion in the left ankle.  Accordingly, the Veteran's left ankle does not approximate ankylosis and a higher rating is not warranted under Diagnostic Code 5270.  

The Veteran has also complained of left ankle numbness.  However, his numbness of both feet is shown to be associated with peripheral neuropathy and/or his lumbar spine disability, as opposed to his left ankle disorder.  Thus, a higher and/or separate rating is not warranted under the peripheral nerve codes.  See 38 C.F.R. § 4.124, Diagnostic Code 8520 to 8530.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 20 percent.  

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left ankle disability (i.e., pain, swelling, limited motion) are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

The appeal as to the issue of service connection for a right ankle disability is dismissed.

An increased rating in excess of 20 percent for residuals of left ankle fracture is denied.  

REMAND

Whether a separate rating for a left ankle scar is warranted

Unfortunately, another remand is warranted in this case.  On VA examination in January 2006, the examiner noted a 10 centimeter vertical macular scar at the medial malleolus of the left ankle.  In the January 2010 remand, the Board instructed the RO to schedule the Veteran for a VA examination that described the extent and severity of the scarring associated with his left ankle disorder.  However, the March 2010 VA examination did not include an examination of the scar.  Thus, this case must be remanded for an appropriate VA examination of the Veteran's left ankle scar.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA  examination of his left ankle scar, described as a 10 centimeter vertical macular scar at the medial malleolus.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  

The examiner must describe the Veteran's left ankle scar, to include length and width, as well as whether the scar is unstable (i.e., frequent loss of covering of skin over the scar) or painful.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


